NO. 12-21-00027-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JASON RAY SMITH,                                    §      APPEAL FROM THE 4TH
APPELLANT

V.                                                  §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §      RUSK COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Jason Ray Smith, acting pro se, filed a notice of appeal to challenge his sentence in trial
court cause number CR18-012. Under the rules of appellate procedure, the notice of appeal must
be filed within thirty days after the sentence is imposed or within ninety days after sentence is
imposed if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule
26.3 provides that an appellate court may extend the time to file the notice of appeal if, within
fifteen days after the filing deadline, the party “(a) files in the trial court the notice of appeal; and
(b) files in the appellate court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3.
        In this case, sentence was imposed on June 30, 2020; thus, Appellant’s notice of appeal
was due on or before July 30 without a motion for new trial or September 28 with a motion for
new trial. See TEX. R. APP. P. 26.2(a). Appellant filed his notice of appeal on February 23,
2021, long after the time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion
to extend under Rule 26.3.
        On February 23, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal
would be dismissed unless the information was amended on or before March 5 to show this
Court’s jurisdiction. This deadline passed without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for
want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2021


                                         NO. 12-21-00027-CR


                                       JASON RAY SMITH,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 4th District Court
                           of Rusk County, Texas (Tr.Ct.No. CR18-012)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.